Case 9:19-bk-11573-MB         Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                 Desc
                                Main Document    Page 1 of 9



1    PHILIP S. WARDEN (SBN 54752)
     philip.warden@pillsburylaw.com
2    HUGH M. RAY, III (pro hac vice pending)
     hugh.ray@pillsburylaw.com
3    PILLSBURY WINTHROP SHAW PITTMAN LLP
     Four Embarcadero Center, 22nd Floor
4
     San Francisco, CA 94111-5998
5    Telephone: 415.983.1000
     Facsimile:    415.983.1200
6
     Attorneys for Union Oil Company of California
7    and Chevron U.S.A. Inc.
8
                                UNITED STATES BANKRUPTCY COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                     NORTHERN DIVISION

11

12   In re                                        Case No. 9:19-bk-11573-MB

13   HVI CAT CANYON, INC.,                         Chapter 11

14                          Debtor.                CHEVRON’S LIMITED OBJECTION TO THE
                                                   TRUSTEE’S SALE MOTION, ASSUMPTION
15                                                 NOTICE, ABANDONMENT MOTION, AND
                                                   RESERVATION OF RIGHTS
16
                                                   Hearing:     October 5, 2020
17                                                 Time:        10:00 a.m.
                                                   Place:       Courtroom 201
18                                                              1415 State Street, Santa Barbara
                                                                California CA 93101
19

20

21           Union Oil Company of California and Chevron U.S.A. Inc. (collectively “Chevron”), through

22   undersigned counsel, submit this limited objection and reservation of rights (the “Limited Objection”)

23   to the chapter 11 trustee of the above-captioned estate’s (the “Trustee”) motion to, among other things,

24   sell substantially all of the estate’s assets (the “Sale Motion”) [Docket No. 1243] and abandon other

25   assets (“Abandonment Motion”) [Docket 1288], and the Assumption Notice [Docket No. 1290]

26

27

28                                                     -1-
                              LIMITED OBJECTION AND RESERVATION OF RIGHTS


                                                                                                   4837-0847-4571
Case 9:19-bk-11573-MB         Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                Desc
                                Main Document    Page 2 of 9



1    (defined herein), and respectfully represents as follows:

2                                              BACKGROUND

3           1.      On August 28, 2020, the Trustee filed his Sale Motion. On September 8, 2020 the Court

4    entered its order approving the bid procedures proposed in the Sale Motion (the “Bid Procedures

5    Order”) [Docket No. 1268].

6           2.      On September 14, 2020, the Trustee filed his Notice of Motion and Motion for Order

7    Authorizing the Abandonment of any Unsold Assets and Rejection of any Unsold Unexpired Leases

8    and/or Executory Contracts (the “Abandonment Motion”) [Docket No. 1288].

9           3.      On September 14, 2020, the Trustee filed his Notice of Executory Contracts and

10   Unexpired Leases that may be Assumed and Assigned in Connection with the Sale of the Debtor’s

11   Assets and the Proposed Cure Amounts with Respect Thereto (the “Assumption Notice”) [Docket No.

12   1290]. The Trustee attached as exhibits to the Assumption Notice the list of “Designated Contracts”

13   that could be assumed and assigned in connection with a sale. This list of Designated Contracts

14   included several where one of the Chevron entities appears to be a party. However, the cure is

15   unspecified.

16          4.      The Sale Motion and Abandonment Motion envision a sale of certain properties, and

17   the possible abandonment of others. However, Chevron has identified properties owned by the Debtor

18   that are not identified on the exhibits to either the Sale Motion or the Assumption Notice. Chevron

19   contacted the Trustee regarding those properties and the Trustee will investigate and should add any

20   accidentally excluded properties to the sale/auction process. The Trustee may have to serve an

21   amended notice to include any omitted properties. Chevron intends to continue to work cooperatively

22   with the Trustee.

23          5.      Chevron (or its affiliates) is a party to various agreements with the Debtor. Chevron’s

24   treatment on these contracts remains unclear because the final terms of an acquisition are unknown.

25   The Bid Procedures Order allows great flexibility on the terms of a proposed sale, leaving parties such

26   as Chevron with insufficient information to determine whether it will be ultimately necessary to pursue

27

28                                                     -2-
                              LIMITED OBJECTION AND RESERVATION OF RIGHTS


                                                                                                4837-0847-4571
Case 9:19-bk-11573-MB          Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                Desc
                                 Main Document    Page 3 of 9



1    its objection.

2                                           LIMITED OBJECTION

3            6.       Chevron supports a sale of the Debtor’s assets to a responsible operator and does not

4    have an objection to the Trustee pursuing a sale of the Debtor’s assets generally. As mentioned above,

5    Chevron identified potentially omitted properties that are not part of the Sale Motion. Chevron has

6    brought these to the Trustee’s attention and the Trustee may add any accidentally omitted assets to the

7    sales process, and Chevron reserves the right to object if he does not.

8            7.       Additionally, the final terms of a sale remain undetermined for the following reasons:

9                     a. The purchaser(s) may change,

10                    b. The REDU purchaser (if any) remains unknown,

11                    c. The assets being sold may change,

12                    d. The liabilities being assumed remain uncertain, and

13                    e. The creditors know nothing about the identity of other bidders.

14           8.       Other parties have filed objections to the Sale Motion on similar grounds. Chevron

15   adopts the objections of all other objecting parties if needed to preserve Chevron’s right to object on

16   those grounds.

17           9.       Chevron reserves the right to object to the “Texaco” contracts on the Assumption

18   Notice depending on the eventual outcome of the sale. Chevron reserves the right to adopt the

19   positions of other lease counterparties who have also objected to the proposed treatment of leases

20   generally and the cure values listed on the Assumption Notice. The Assumption Notice does not

21   provide much notice to the parties whose rights are affected. The Notice was filed at 2:53 pm Pacific

22   Time on September 14, mailed around the nation, and requires an objection to be filed in court by

23   September 21. Chevron reserves the right to supplement given the short notice. Additionally, the cure

24   amount on the Buganko Surface Rental Agreement should be adjusted for legal fees and costs of

25   Buganko in enforcing the agreement.

26           10.      Under 11 U.S.C. §363(b)(1), the estate may sell assets “after notice and a hearing.”

27   “Notice and a hearing” is defined to mean “after such notice as is appropriate in the particular

28                                                     -3-
                               LIMITED OBJECTION AND RESERVATION OF RIGHTS


                                                                                                 4837-0847-4571
Case 9:19-bk-11573-MB         Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                 Desc
                                Main Document    Page 4 of 9



1    circumstances, and such opportunity for a hearing as is appropriate in the particular circumstance.” 11

2    U.S.C. §102(1)(a). Here, the Trustee bears the burden of proof that sufficient notice has been given to

3    all creditors and parties in interest of the assets to be sold, the liabilities to be assumed, and the

4    important bona fides of a purchaser. The Constitution also requires minimal notice that comports with

5    due process. Given the delays of the postal service, less than 7 days actual notice of cure amounts was

6    provided to the hundreds of parties affected by the Assumption Notice.

7              11.   If the sale does more than merely convey assets and assume liabilities, but rather

8    includes a sub rosa plan for distribution of assets, release and establishment of claims, or other non-

9    sale actions, then the sale would be objectionable in the absence of a plan. As the current terms are in

10   flux, this may not become an issue of contention. Additionally, any proposed use of proceeds must

11   follow the rules on the absolute priority rule. See Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973

12   (2017).

13             12.   Finally, concomitant with the Sale Motion, the Trustee has filed the Abandonment

14   Motion and the Assumption Notice. Through these, the Trustee has identified properties that may be

15   assumed and seeks authority to possibly abandon those that are not. Of course, Chevron reserves the

16   right to object to any asset’s abandonment on any grounds, including that the asset to be abandoned is

17   not property of the estate (because, for example, the leases had expired prepetition). Similarly,

18   abandonment can be constrained by other legal obligations. The Trustee disclosed that the Stalking

19   Horse Purchaser conducted an environmental study and shared the results with him—but not with the

20   creditor body. Despite acknowledgment of the issue, the Trustee’s declarations in support contain

21   inadequate facts to support his position on the issues raised by Midlantic Nat. Bank v. N.J. Dep't of

22   Envtl. Prot., 474 U.S. 494, 507 (1986). Chevron cannot tell whether the Trustee has met his burden

23   to demonstrate that the estate can lawfully abandon the property as proposed in the Abandonment

24   Motion.

25                                      RESERVATION OF RIGHTS

26             13.   Chevron reserves its right to object to the Sale Motion, Assumption Notice, or

27   Abandonment Motion on any grounds asserted by any other person. Chevron further reserves the right

28                                                     -4-
                              LIMITED OBJECTION AND RESERVATION OF RIGHTS


                                                                                                 4837-0847-4571
Case 9:19-bk-11573-MB         Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                  Desc
                                Main Document    Page 5 of 9



1    to object to the sale, assumption, or abandonment on any independent ground, including those raised

2    herein and any constitutional, statutory or prudential ground. Chevron will supplement this objection,

3    if necessary, once the outcome of the auction has been disclosed and the full details of a specific asset

4    sale to a specific purchaser are known.

5                                               CONCLUSION

6           WHEREFORE, Chevron respectfully requests that, unless this limited objection is resolved or
7    withdrawn, the Sale Motion be denied. Chevron continues to reserve all rights and requests that the
8    Court order such other relief as is just and necessary.
9    Dated: September 21, 2020
10                                             By     /s/ Philip S. Warden
                                                    Philip S. Warden
11

12                                             Attorneys for Union Oil Company of California and
                                               Chevron U.S.A. Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     -5-
                              LIMITED OBJECTION AND RESERVATION OF RIGHTS


                                                                                                  4837-0847-4571
       Case 9:19-bk-11573-MB                     Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00                                       Desc
                                                   Main Document    Page 6 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pillsbury Winthrop Shaw Pittman LLP, 4 Embarcadero Center, 22nd Floor, San Francisco, CA 94111

                                                                      Chevron's Limited Objection to the Trustee's Sale
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Motion, Assumption Notice, Abandonment Motion, and Reservation of Rights
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/21/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  See attachment.




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/21/2020         Anna Lau
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB      Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00         Desc
                             Main Document    Page 7 of 9



                   ADDITIONAL SERVICE INFORMATION (if needed)

 1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")
   •   Anthony A Austin - anthony.austin@doj.ca.gov
   •   William C Beall - will@beallandburkhardt.com; carissa@beallandburkhardt.com
   •   Bradley D Blakeley - blakeley@blakeleylawgroup.com;
       bradleydblakeley@gmail.com
   •   Alicia Clough - aclough@loeb.com, mnielson@loeb.com, ladocket@loeb.com
   •   Marc S Cohen - mscohen@loeb.com; klyles@loeb.com
   •   Alan D Condren - berickson@seedmackall.com
   •   Alan D Condren - acondren@seedmackall.com; berickson@seedmackall.com
   •   Alec S Dimario – alec.dimario@mhllp.com; debra.blondheim@mhllp.com;
       Syreeta.shoals@mhllp.com
   •   Jeremy Faith - Jeremy@MarulisFaithlaw.com, Helen@MarguliesFaithlaw.com;
       Angela@MarguliesFaithlaw.com; Vicky@MarguliesFaithlaw.com
   •   Karl J Fingerhood - karl.fingerhood@usdoj.gov, efile_ees.enrd@usdo.gov
   •   H. Alexander Fisch – Alex.fisch@doj.ca.gov]
   •   Don Fisher - dfisher@ptwww.com; tblack@ptwww.com
   •   Brian D Fittipaldi - brian.fittipaldi@usdoj.gov
   •   Ellen A Friedman - efriedman@friedmanspring.com;
       khollander@friedmanspring.com
   •   Gisele M Goetz - gmgoetz@hbsb.com; ggoetz@collegesoflaw.edu;
       cecilia@hbsb.com
   •   Karen L Grant - kgrant@silcom.com
   •   Ira S Greene - Ira.Greene@lockelord.com
   •   Matthew C. Heyn - Matthew.Heyn@doj.ca.gov; mcheyn@outlook.com
   •   Brian L Holman - b.holman@mpglaw.com
   •   Brian L Holman - b.holman@musickpeeler.com
   •   Tracy K Hunckler - thunckler@daycmtennurphy.com; cgori@daycartermurphy.com
   •   Samantha Indelicato - sindelicato@omm.com
   •   Eric P Israel - eisracl@DanningGill.com, danninggill@gmail.com;
       eisrael@ecf.inforuptcy.com
   •   Razmig Izakelian - razmigizakelian@quinnemanuel.com
   •   Evan M Jones -ejones@omm.com, ejones@omm.com
   •   Alan H Katz - akatz@lockelord.com


                                             2
Case 9:19-bk-11573-MB     Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00         Desc
                            Main Document    Page 8 of 9



   •   John C Keith - jolm.keith@doj.ca.gov
   •   Jeannie Kim - jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
   •   Anna Landa – Anna@MarguliesFaithlaw.com; Helen@MarguliesFaithLaw.com;
       Vicky@MarguliesFaithLaw.com; Angela@MarguliesFaithLaw.com
   •   Mitchell J Langberg - mlangberg@bhfs.com; dcrudup@dhfs.com
   •   Maxim B Litvak - mlitvak@pszjlaw.com
   •   Vincent T Martinez - llimone@twitchellandrice.com;
       smccomish@twitchellandrice.com
   •   Michael Arthur McConnell (TR) – Michael.mcconnell@kellyhart.com
   •   Brian M Metcalf - bmetcalf@omm.com; brian-metcalf-9774@ecf.pacerpro.com
   •   Monserrat Morales - Monsi@MarguliesFaithLaw.com; Vicky@MargulieFaithlaw.com;
       Helen@marguliesfaithlaw.com; Angela@MarguliesFaithlaw.com
   •   Alan I Nahmias - anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   •   Jerry Namba - nambaepiq@earthlink.net; atty_namba@bluestylus.com
   •   David L Osias - dosias@allenmatkins.com, bcrfilings@allenmatkins.com,
       kdemorest@allenmatkins.com; csandoval@allenmatkins.com
   •   Darren L. Patrick - dpatrick@omm.com; Darren-patrick-1373@ecfpacerpro.com;
       sindelicato@omm.com; ejones@omm.com
   •   Jeffrey N Pomerantz - jpomerantz@pszjlaw.com
   •   Benjamin P Pugh - bpugh@ecg.law; mhamburger@ecg.law; calendar@ecg.law
   •   Edward S Renwick - erenwick@hanmor.com; iaguilar@hanmor.com
   •   J. Alexandra Rhimarhim@hrhlaw.com
   •   Todd C. Ringstad - becky@ringstadlaw.com; arlene@ringstadlaw.com
   •   Mitchell E Rishe - mitchell.rishe@doj.ca.gov
   •   George E Schulman - GSchulman@DanningGill.Com; danninggill@gmail.com;
       gschulman@ecf.infomptcy.com
   •   Zev Shechtman - zshechtman@DanningGill.com; danninggill@gmail.com;
       zshechtman@ecf.infomptcy.com
   •   Sonia Singh - ssingh@DanningGill.com; danninggill@gmail.com;
       ssingh@ecf.infomptcy.com
   •   Daniel A Solitro - dsolitro@lockelord.com; ataylor2@lockelord.com
   •   Ross Spence - ross@snowspencelaw.com, janissherrill@snowspencelaw.com;
       brittanyDecoteau@snowspencelaw.com
   •   Christopher D Sullivan - csullivan@diamondmccmihy.com;
       mdomer@diamondmccarthy.com; kmartinez@diamondmccarthy.com;



                                              3
Case 9:19-bk-11573-MB    Doc 1323 Filed 09/21/20 Entered 09/21/20 19:06:00     Desc
                           Main Document    Page 9 of 9



       quentin.roberts@diamondmccarthy.com; erika.shannon@diamondmccarthy.com;
       aiemee.low@diamondmccarthy.com
   •   Jennifer Taylor - jtaylor@omm.com
   •   John N Tedford - jtedford@DanningGill.com; danninggill@gmail.com;
       jtedford@ecf.infomptcy.com
   •   Salina R Thomas - bankruptcy@co.kem.ca.us
   •   Meagan S Tom - meagan.tom@lockelord.com; autodocket@lockelord.com;
       taylor.warren@lockelord.com; autodocketdev@lockelord.com
   •   Patricia B Tomasco - pattytomasco@quinnemanuel.com;
       barbarahowell@quinnemanuel.com; cristinagreen@quinnemanuel.com
   •   Fred Whitaker - lshe1izer@cwlawyers.com; spattas@cwlawyers.com
   •   William E. Winfield - wwinfield@calattys.com; scuevas@calattys.com
   •   Richard Lee Wynne - richard.wynne@hoganlovells.com;
       tracy.southwell@hoganlovells.com; cindy.mitchell@hoganlovells.com
   •   Emily Young - pace1ieam@gardencitygroup.com; rjacobs@ecf.epiqsystems.com;
       ECFinbox@epiqsystems.com
   •   Aaron Ede Leest - adeleest@DanningGill.com; danninggill@gmail.com;
       adeleest@ecf.inforuptcy.com




                                           4
